           Case 1:18-cr-00640-RA Document 308 Filed 08/03/20 Page 1 of 2




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8-3-20


 UNITED STATES OF AMERICA,
                                                                No. 18-cr-640 (RA)
                        v.
                                                                      ORDER
 RONNIE DE LEON,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court has just received the attached letter from Defendant Ronnie De Leon, which it

construes as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. In his letter, however, Mr. De Leon states that his

release date “is July 19, 2020,” and according the BOP website, Mr. De Leon was in fact released

on July 17, 2020. Accordingly, Mr. De Leon’s request for compassionate release is hereby denied

as moot.

         The Clerk of Court is directed to mail a copy of this Order to Mr. De Leon.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
I                    Case 1:18-cr-00640-RA Document 308 Filed 08/03/20 Page 2 of 2




J

    befur<.   illJ   Ce l&SR .de, l-e , I. d tel,/±         !"-nu..,,   ~CN   b,:,d      ::hie f<M< r -k          ,/Vl,;   1~e
::'lui+ ~ec1s1un        a, l    c,1ou \d 've   2<v1-t   ,+ ec.r ~l ih,s
                                                                 Dve -Iv -th,s              :}flC.C,
    et11dem,c af: tln,s Caruav. l/1cvs T ½ooez-lJJ do.{+- -De I ~ a-1- ih,s
                        ~ilc     ~e -t-Jc\<             1
                                                                          a   lt:i   I   ,.,r.....,"-"   ,   -ther-t (5
